Case 3:19-cv-12035-RHC-APP ECF No. 1 filed 07/09/19         PageID.1   Page 1 of 40




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN


RONALD J. DISMUKES, JEFFERY
FOSHEE AND ACCURATE
CONSTRUCTION CORPORATION,                      Case No.
individually and on behalf of all others
similarly situated,                            Hon.

      Plaintiffs,                              JURY TRIAL DEMANDED
v.

FORD MOTOR COMPANY,

      Defendant.


                         CLASS ACTION COMPLAINT

      Plaintiffs, Ronald J. Dismukes, Jeffery Foshee and Accurate Construction

Corporation, individually and on behalf of the other members of the below-defined

nationwide and statewide classes they respectively seek to represent (collectively,

the “Class”), by and through their undersigned attorneys, hereby allege against

Defendant Ford Motor Company (“Defendant” or “Ford”) as follows:

     I.      NATURE OF THE CASE

      1.     This is a class action lawsuit brought by Plaintiffs Ronald J. Dismukes,

Jeffery Foshee and Accurate Construction Corporation (collectively “Plaintiffs”) on

behalf of themselves and a class of current and former owners or lessees of model

year 2017 through 2019 Ford automobiles that were marketed and sold with false


                                           1
    Case 3:19-cv-12035-RHC-APP ECF No. 1 filed 07/09/19     PageID.2   Page 2 of 40




fuel-economy ratings. Such vehicles include the 2019 Ford Ranger and 2017, 2018

and 2019 Ford F-150 (collectively “Class Vehicles”).1

         2.   Ford represented to customers their vehicles had achieved specific

MPG estimates. Ford, however, concealed that it conducted inadequate and

inaccurate EPA fuel economy testing, resulting in Class Vehicles with overstated

miles-per gallon EPA fuel economy ratings.

         3.   Ford’s EPA fuel economy ratings and advertising statements overstated

by a material amount the actual numbers that the required testing would have

produced. These misstatements are material because the EPA numbers provide a

necessary tool for vehicle comparison for consumers when evaluating vehicles to

lease or purchase, and they exist to help foster realistic numbers with which

consumers can compare one of the most important factors in new-car buyers’

purchase decisions.

         4.   The use of EPA’s testing methods is required by federal law, but Ford’s

testing methods were flawed and insufficient. They produced inaccurate fuel



1
 Plaintiffs’ experts have examined nominal road load numbers that Ford used for
fuel economy and emissions certifications for the 2018 F-150 and 2019 Ranger as
reported to the EPA and CARB. When compared with other vehicles of the same
class with similar weights and dimensions, Ford’s road loads plotted against speed
produced curves that were abnormally low, especially in the lower speed ranges
more heavily weighted in federal MPG determinations. Plaintiffs reserve the right
to amend or add to the vehicle models included in the definition of Class Vehicles
after conducting discovery.
                                          2
Case 3:19-cv-12035-RHC-APP ECF No. 1 filed 07/09/19          PageID.3     Page 3 of 40




economy ratings that did not comply with federal regulations. Ford itself admits that

its U.S. emissions certification process is a cause for concern.

      5.     Ford knew or should have known facts indicating the inaccuracies in

the promised gas mileages of its vehicles. Ford consciously or recklessly disregarded

facts that indicated the fuel economy ratings were erroneous and overstated.

      6.     Since at least September of 2018 Ford has been aware of concerns

pertaining to gas mileage inaccuracies through Ford’s “Speak Up” employee

reporting channel. Furthermore, standard internal testing and investigation should

have revealed the problem.

      7.     Ford willfully and uniformly failed to identify and correct its

misstatements. Ford’s failure to disclose the defects in its fuel economy testing

constitutes an actionable misrepresentation, an unfair, unlawful, fraudulent, and

deceptive business practice in violation of consumer protection laws of various

States, and a breach of the express warranties offered by Ford. Additionally, Ford’s

failure to comply with federal law violates the unfair competition law.

      8.     This action seeks relief for the injuries sustained as the result of the

inaccurate testing methods used by Ford to ascertain the fuel economy ratings of its

vehicles and material misstatements regarding those ratings used in the marketing

and sales of certain 2017-2019 Ford vehicles in the United States.




                                          3
Case 3:19-cv-12035-RHC-APP ECF No. 1 filed 07/09/19             PageID.4   Page 4 of 40




      9.     Plaintiffs    and   the      Class   have   been   damaged     by   Ford’s

misrepresentations, concealment, and non-disclosure of the incorrect fuel economy

numbers, because they were misled into purchasing Ford vehicles of a quality

different than they were promised and paying more for their Class Vehicles than

they otherwise would have, and by paying higher fuel costs that they would

otherwise have not paid.

    II.      JURISDICTION AND VENUE

      10.    This Court has diversity jurisdiction over this action under 28 U.S.C. §

1332(a) and (d) because the amount in controversy for the Class exceeds $5,000,000

and Plaintiffs and other putative class members are citizens of a different state than

Defendant.

      11.    This Court has personal jurisdiction over Plaintiffs because Plaintiffs

are United States citizens and submit to the Court’s jurisdiction. This Court has

personal jurisdiction over Ford, because it conducted and continues to conduct

substantial business in the District and because it has committed the acts and

omissions complained of herein in the District, including the marketing and leasing

of the Class Vehicles in this District.

      12.    Venue as to Defendant is proper in this judicial district under 28 U.S.C

§ 1391 because Defendant sells a substantial number of automobiles in this District,

has dealerships in this District, and many of Defendant’s acts complained of herein


                                             4
Case 3:19-cv-12035-RHC-APP ECF No. 1 filed 07/09/19          PageID.5    Page 5 of 40




occurred within this District, including the marketing and leasing of the Class

Vehicles to Plaintiffs and members of the putative Class in this district.

     III.     PARTIES
A.      Alabama

        13.   Plaintiff Ronald J. Dismukes is a citizen of the State of Alabama, and

currently resides in Eufaula, Alabama.

        14.   On or about February 20, 2018, Plaintiff Dismukes purchased a new

2018 Ford F-150 SuperCrew XLT from Money Ford, Inc., an authorized Ford

dealership, located in Abbeville, Alabama, for personal, family, and/or household

use.

        15.   Prior to purchasing his Class Vehicle, Plaintiff Dismukes test drove the

vehicle, viewed advertisements for the vehicle and the vehicle’s window sticker, and

spoke with Ford sales representatives concerning the vehicle’s features. Neither Ford

nor its agents, dealers, or other representatives informed Plaintiff Dismukes of the

true fuel economy rating of the vehicle at any time either prior to or following his

purchase, whether at the point of sale or otherwise. Plaintiff Dismukes relied on

Defendant’s misrepresentations and omissions in deciding to purchase his vehicle.

        16.   Specifically, the window sticker stated that the Class Vehicle’s miles

per gallon ratings were: 23 highway, 17 city, and 19 combined. The window sticker

also stated that the vehicle was covered by Ford’s New Vehicle Limited Warranty.


                                          5
Case 3:19-cv-12035-RHC-APP ECF No. 1 filed 07/09/19          PageID.6    Page 6 of 40




Plaintiff Dismukes relied on these representations when deciding to purchase his

vehicle.

      17.    Plaintiff Dismukes has suffered an ascertainable loss as a result of

Ford’s omissions and/or misrepresentations above, including but not limited to the

diminished value of his Class Vehicle. Had Ford disclosed the true fuel economy

ratings to Plaintiff Dismukes, he would not have bought his Class Vehicle or would

have paid less for it.

      18.    Plaintiff Jeffery Foshee is a citizen of the State of Alabama, and

currently resides in Jasper, Alabama.

      19.    On or about March 26, 2019, Plaintiff Foshee purchased a new 2019

Ford F-150 SuperCrew XLT from Long-Lewis Ford, an authorized Ford dealership

located in Prattville, Alabama, for personal, family, and/or household use.

      20.    Prior to purchasing his Class Vehicle, Plaintiff Foshee test drove the

vehicle, viewed advertisements for the vehicle and the vehicle’s window sticker, and

spoke with Ford sales representatives concerning the vehicle’s features. Neither Ford

nor its agents, dealers, or other representatives informed Plaintiff Foshee of the true

fuel economy rating of the vehicle at any time either prior to or following his

purchase, whether at the point of sale or otherwise. Plaintiff Foshee relied on

Defendant’s misrepresentations and omissions in deciding to purchase his vehicle.




                                          6
Case 3:19-cv-12035-RHC-APP ECF No. 1 filed 07/09/19         PageID.7    Page 7 of 40




      21.    Specifically, the window sticker stated that the Class Vehicle’s miles

per gallon ratings were: 24 highway, 19 city, and 21 combined. The window sticker

also stated that the vehicle was covered by Ford’s New Vehicle Limited Warranty.

Plaintiff Foshee relied on these representations when deciding to purchase his

vehicle.

      22.    Plaintiff Foshee has suffered an ascertainable loss as a result of Ford’s

omissions and/or misrepresentations above, including but not limited to the

diminished value of his Class Vehicle. Had Ford disclosed the true fuel economy

ratings to Plaintiff Foshee, he would not have bought his Class Vehicle or would

have paid less for it.

B.    Florida

      23.    Plaintiff Accurate Construction Corporation is a Florida Corporation

with its principal place of business in Clearwater, Florida. Plaintiff Accurate

Construction is a citizen of the State of Florida.

      24.    On or about December 23, 2017, Plaintiff Accurate Construction

purchased a 2017 Ford F-150 SuperCrew from Walker Ford, Inc., an authorized Ford

dealership, located in Clearwater, Florida, for business.

      25.    Prior to purchasing the Class Vehicle, Plaintiff Accurate Construction

test drove the vehicle, viewed advertisements for the vehicle and the vehicle’s

window sticker, and spoke with Ford sales representatives concerning the vehicle’s


                                           7
Case 3:19-cv-12035-RHC-APP ECF No. 1 filed 07/09/19         PageID.8   Page 8 of 40




features. Neither Ford nor its agents, dealers, or other representatives informed

Plaintiff Accurate Construction of the true fuel economy rating of the vehicle at any

time either prior to or following his purchase, whether at the point of sale or

otherwise. Plaintiff Accurate Construction relied on Defendant’s misrepresentations

and omissions in deciding to purchase his vehicle.

      26.    Specifically, the window sticker stated that the Class Vehicle’s miles

per gallon ratings were: 25 highway, 18 city, and 21 combined. The window sticker

also stated that the vehicle was covered by Ford’s New Vehicle Limited Warranty.

Plaintiff Accurate Construction relied on these representations when deciding to

purchase the vehicle.

      27.    Plaintiff Accurate Construction has suffered an ascertainable loss as a

result of Ford’s omissions and/or misrepresentations above, including but not limited

to the diminished value of its Class Vehicle. Had Ford disclosed the true fuel

economy ratings to Plaintiff Accurate Construction, it would not have bought the

Class Vehicle or would have paid less for it.

      28.    Defendant Ford Motor Company is a Delaware corporation with its

principal place of business at One American Road in Dearborn, Michigan. Ford is a

citizen of the States of Delaware and of Michigan.




                                         8
Case 3:19-cv-12035-RHC-APP ECF No. 1 filed 07/09/19          PageID.9    Page 9 of 40




      29.    At all times relevant herein, Defendant Ford engaged in the business of

designing, manufacturing, marketing, warranting, distributing, selling, and leasing

automobiles, including the Class Vehicles, throughout the United States.

   IV.       FACTUAL ALLEGATIONS
      A. The EPA Requires Specific Fuel Economy Testing Methods

      30.    Under regulations issued by the United States Environmental

Protection Agency (“EPA”), every new car and truck or SUV up to 10,000 pounds

sold in the United States (the “New Vehicles”) must have a fuel economy label or

window sticker that contains the vehicle's miles-per-gallon (“MPG”) estimates. The

fuel economy ratings have been given to consumers since the 1970s and are posted

for the customers’ benefit to help them make valid comparisons between vehicles’

MPGs when shopping for a new vehicle.

      31.    The EPA’s standardized test procedures are “designed to create a level

playing field for all vehicles,” such that consumers can rely on these values when

determining which vehicles are more fuel efficient. Fuel economy is measured under

controlled conditions in a laboratory using a series of tests specified by federal law.

      32.    Manufacturers test their own vehicles and report the results to EPA.

Manufacturers do not test every new vehicle offered for sale. They are only required




                                          9
Case 3:19-cv-12035-RHC-APP ECF No. 1 filed 07/09/19         PageID.10    Page 10 of 40




to test one representative vehicle—typically a preproduction prototype—for each

combination of loaded vehicle weight class, transmission class, and basic engine.2

      33.    Ford utilizes “road load” tests to calculate fuel economy ratings that are

ultimately submitted to the EPA. According to Ford, “Road load is a vehicle-specific

resistance level used in vehicle dynamometer testing, including for fuel economy

ratings and emissions certifications. Road load is established through engineering

models that are validated through vehicle testing, including physical track tests

referred to as coastdown testing.”3

      34.    Coastdown testing simulates aerodynamic drag, tire rolling resistance,

and drivetrain frictional losses and provides the technical data used to program the

test dynamometers that generate EPA fuel economy ratings. In a coastdown test, a

vehicle is brought to a high speed on a flat, straight road and then set coasting in

neutral until it slows to a low speed. By recording the time the vehicle takes to slow

down, it is possible to model the forces affecting the vehicle.

      35.    Coastdown tests are governed by tests developed by The Society of

Automotive Engineers (“SAE”). Data variability and error can be controlled, but



2
  https://www.fueleconomy.gov/feg/which_tested.shtml (last accessed May 7,
2019) Ex. A
3
  https://media.ford.com/content/fordmedia/fna/us/en/news/2019/02/21/ford-
investigating-process-for-us-emissions-certification-conc.html (last accessed May
7, 2019) Ex. B

                                          10
Case 3:19-cv-12035-RHC-APP ECF No. 1 filed 07/09/19         PageID.11   Page 11 of 40




several factors must be considered under the SAE standards, including calculation

of the mass of the vehicle, tire pressure, weather and environmental factors (e.g.,

wind speed, air temperature, humidity, and barometric pressure), aerodynamic

factors, road surface, experiment design and methodology, measurement errors and

data acquisition systems, and vehicle qualifications.

      36.    The EPA reviews manufacturer test results and confirms about 15%–

20% of them through their own tests at the National Vehicles and Fuel Emissions

Laboratory.4 Some vehicle models are selected for testing because of consumer

complaints while others are selected at random. Historically, the EPA has audited

between 10% and 15% of new vehicle models (or about 150-200 vehicles), but this

has grown to 15%-20% in recent years.5

      B. Ford Touts the Fuel Efficiency of Class Vehicles

      37.    Ford, knowing the importance of fuel economy to consumers,

deliberately advertised the Class Vehicles as fuel efficient.




4
  Specifically, the EPA tests vehicles by running them through a series of driving
routines, also called cycles or schedules. These test cycles represent a variety of
driving conditions including speed, acceleration, braking, air conditioning use, and
ambient temperatures. The test results from the driving cycles are combined to
yield individual “city” and “highway” values, and a “combined” fuel economy
value that assumes a 55% city/45% highway split.
https://nepis.epa.gov/Exe/ZyPDF.cgi/P100IENB.PDF?Dockey=P100IENB.PDF
(last accessed May 7, 2019) Ex. C
5
  Id.
                                          11
Case 3:19-cv-12035-RHC-APP ECF No. 1 filed 07/09/19       PageID.12   Page 12 of 40




      38.   For example, Ford touted the 2019 Ranger as the “most fuel-efficient

gas-powered midsize pickup in America.”6 Ford represented the 2019 Ford Ranger

as “providing a superior EPA-estimated city fuel economy rating and an unsurpassed

EPA-estimated combined fuel economy rating versus the competition.”7

Specifically, Ford represented that the 2019 Ranger as having “earned” EPA-

estimated fuel economy ratings of “21 mpg city, 26 mpg highway and 23 mpg

combined” when configured as a 4x2 truck, and EPA-estimated fuel economy

ratings of “20 mpg highway, 24 mpg highway, and 22 mpg combined” when

configured as a 4x4 truck.8 These fuel economy ratings were also advertised on the

vehicle’s window sticker.9

      39.   The fuel economy of the 2019 Ford Ranger advertised by Ford has not

been consistent with reports by independent third parties and consumers. For

example, after taking the 2019 Ford Ranger on a 1,000 mile road trip, one automobile

writer reported an average of 19.5 miles per gallon while on the highway—




6

http://www.campaign.ford.com/content/fordmedia/fna/us/en/news/2018/12/11/ford
-ranger-rated-most-fuel-efficient-gas-powered-midsize-pickup.html (last accessed
May 7, 2019) Ex. D
7
  Id.
8
  Id.
9
  https://www.slashgear.com/2019-ford-ranger-fuel-economy-confirmed-via-an-
online-window-sticker-26555140/#jp-carousel-555142 (last accessed July 9, 2019)
Ex. E
                                        12
Case 3:19-cv-12035-RHC-APP ECF No. 1 filed 07/09/19         PageID.13   Page 13 of 40




significantly less than the 24 mpg advertised by Ford.10 The discrepancy between

the fuel economy numbers promulgated by Ford and those reported by consumers

will likely cost consumers thousands of dollars more in fuel costs over the life of

Class Vehicles and result in increased vehicle pollution—neither of which was

bargained for by consumers at the time of purchase.

      40.    Ford knew or reasonably should have known that its representations to

both the public and the EPA pertaining to the fuel economy would be a major

consideration that consumers would rely upon when deciding to purchase or lease a

Class Vehicle.

      C. Ford Reveals Concerns with its Fuel Economy Calculations

      41.    In its annual report filed with the SEC on February 21, 2019, Ford

indicated that “[t]he Company has become aware of a potential concern involving

its U.S. emissions certification process” and that the Company “cannot provide

assurance that it will not have a material adverse effect on [Ford].”

      42.    That same day, Ford published a press release revealing that Ford knew

about the concern with the analytical modeling part of its U.S. fuel economy and




10
  https://www.tfltruck.com/2019/02/real-world-2019-ford-ranger-fuel-economy-
here-is-the-unexpected-result-after-a-1000-mile-road-trip-video/ (last accessed
May 7, 2019) Ex. F
                                         13
Case 3:19-cv-12035-RHC-APP ECF No. 1 filed 07/09/19         PageID.14    Page 14 of 40




emissions compliance process as far back as September 2018, when employees

alerted Ford through its “Speak Up” employee reporting channel.11

      43.    At this time, Ford indicated that it was hiring an outside firm to conduct

an investigation into the vehicle road load specifications used in Ford’s emissions

and fuel economy testing and was also evaluating potential changes to its road-load

modeling process.12 In particular, Ford indicated that the 2019 Ranger was

potentially affected and the company was also “assessing additional vehicles as

well.”13 The relevant time period affecting Class Vehicles goes back to, at the very

least, 2017.14

      44.    Ford indicated at this time that the company had shared its concerns

with both the Environmental Protection Agency and the California Air Resources

Board (“CARB”). On February 18, 2019 Ford disclosed the concern with its

emissions certification process with the EPA. However, a spokesman for CARB

revealed that “as of [February 21], CARB has not received notification of the

mileage issue from Ford.”15 Early the next day, Steve Cliff, deputy executive officer



11
    https://media.ford.com/content/fordmedia/fna/us/en/news/2019/02/21/ford-
investigating-process-for-us-emissions-certification-conc.html (last accessed May
7, 2019) Ex. G
12
    Id.
13
    Id.
 14
     https://www.freep.com/story/money/cars/2019/02/21/ford-stock-drops-amid-
news-gas-mileage-inquiry/2944609002/ (last accessed May 7, 2019) Ex. H
15
    Id.
                                         14
Case 3:19-cv-12035-RHC-APP ECF No. 1 filed 07/09/19        PageID.15   Page 15 of 40




of CARB, told the Detroit Free Press that “[w]e learned of the apparent concerns

with Ford’s emissions certification through reports in the press.”16

      45.    Ford’s history of promulgating false fuel economy data is not new: in

2014, Ford had to downgrade the fuel economy ratings for six of its vehicles,

by 1 to 7 mpg, making payments to the roughly 200,000 car owners affected.

(See In re Ford Fusion & C-Max Fuel Econ. Litig., No. 13-MD-2450

(S.D.N.Y.).)

      46.    Ford knew or reasonably should have known that its testing

methodology might yield materially inaccurate fuel economy ratings. At the

time Ford compensated affected vehicle owners in 2014, Alan R. Mulally,

Ford’s chief executive, said in a statement that “[w]e are also taking steps to

improve our processes and prevent issues like this from happening again.” 17

      47.    Notwithstanding the fact that Ford was on notice about the

impropriety of its testing methodology since at least 2014, Ford has again

promulgated materially false fuel economy data. Ford’s recent disclosure of its

concerns demonstrates an intentional or otherwise reckless disregard for

ensuring that its testing methodology is proper.




16
  Id.
17
  https://www.nytimes.com/2014/06/13/business/ford-lowers-fuel-economy-
ratings-on-some-of-its-cars.html (last accessed May 7, 2019) Ex. I
                                         15
Case 3:19-cv-12035-RHC-APP ECF No. 1 filed 07/09/19       PageID.16   Page 16 of 40




      48.   The methods implemented by Ford to test fuel economy were not in

accordance with EPA's requirements and were insufficient in design, procedure,

content, execution, and/or completeness.

    V.      FORD HAD SUPERIOR KNOWLEDGE OF THE
            INACCURATE FUEL ECONOMY TESTING

      49.   At all times, Ford possessed vastly superior information to that of

consumers. Ford knew of concerns associated with its fuel economy testing and

corresponding increase in MPG ratings since at least September 2018—

approximately five months before Ford chose to disclose its concerns to the public,

the EPA, and California regulators. (See ¶ 29, supra). This information was uniquely

within Ford’s possession and, given its proprietary nature, was not easily

discoverable by consumers.

      50.   Notwithstanding Ford’s awareness of concerns with its fuel economy

testing, Ford willingly disseminated false information to consumers through, at the

very least, advertisements and the Class Vehicles’ window stickers.

      51.   Ford knew, or reasonably should have known, that consumers would

rely upon the information disseminated through advertisements and window sticker

to compare material vehicle qualities to help make informed choices about the cars

they buy.

      52.   Ford failed to disclose that the fuel economy information relied upon

by consumers was materially false at the time of purchase or lease of the Class

                                        16
Case 3:19-cv-12035-RHC-APP ECF No. 1 filed 07/09/19        PageID.17   Page 17 of 40




Vehicles (or any time thereafter) and continued to sell Class Vehicles. Ford

intentionally concealed concerns associated with its fuel economy testing and failed

to provide any notice to consumers until February 21, 2019—well after Ford had or

should have had notice that its fuel economy ratings were not trustworthy or accurate

and after Plaintiffs had purchased Class Vehicles.

      53.    Although Ford knew the fuel economy data of Class Vehicles was

not trustworthy or accurate it intentionally or otherwise recklessly

misrepresented this data as such to the EPA, CARB, and consumers.

   VI.       TOLLING OF THE STATUTE OF LIMITATIONS AND
             ESTOPPEL

      A. Discovery Rule Tolling

      54.    Plaintiffs nor the other Class members could not have discovered through

reasonable diligence that their Class Vehicles were defective within the time period

of any applicable statutes of limitation.

      55.    Among other things, neither Plaintiffs nor the other Class members

knew or could have known that the Class Vehicles were marketed and sold with false

fuel-economy ratings, which overstate the miles-per gallon on the EPA fuel

economy rating.

      B. Fraudulent Concealment Tolling

      56.    Throughout the time period relevant to this action, Defendants

concealed from and failed to disclose to Plaintiffs and the other Class members that

                                            17
Case 3:19-cv-12035-RHC-APP ECF No. 1 filed 07/09/19            PageID.18    Page 18 of 40




Ford conducted inadequate and inaccurate EPA fuel economy testing. Indeed,

Defendants kept Plaintiffs and the other Class members ignorant of vital information

essential to the pursuit of their claims, and as a result, neither Plaintiffs nor the other

Class members could have discovered that Ford overstated the miles-per gallon on

the EPA fuel economy rating, even upon reasonable exercise of diligence.

      57.    Specifically, Defendants have known that the EPA fuel economy rating

was inaccurate by overstating the miles-per gallon achieved by the vehicle.

      58.    Despite their knowledge of these defects, Defendants failed to disclose,

concealed, and continue to conceal, this critical information from Plaintiffs and the

other members of the Class even though, at any point in time, it could have done so

through individual correspondence, media release, or any other means.

      59.    Plaintiffs and the other Class members justifiably relied on Defendants

to disclose these material defects in the Class Vehicles that they purchased or leased,

as such defects were hidden and not discoverable through reasonable efforts by

Plaintiffs and the other Class members.

      60.    Thus, the running of all applicable statutes of limitation have been

tolled and suspended with respect to any claims that Plaintiffs and the other Class

members have sustained as a result of the defects by virtue of the fraudulent

concealment doctrine.




                                            18
Case 3:19-cv-12035-RHC-APP ECF No. 1 filed 07/09/19         PageID.19    Page 19 of 40




      C. Estoppel

      61.    Defendants were under a continuous duty to disclose to Plaintiffs and

the other Class members the true character, quality, and nature of the Class Vehicle.

      62.    Defendants knowingly failed to disclose or concealed the true nature,

quality, and character of the Class Vehicles for consumers.

      63.    Based on the foregoing, Defendants are estopped from relying on any

statutes of limitation in defense of this action.

  VII.       CLASS ACTION ALLEGATIONS
      64.    Plaintiffs bring this action as a class action pursuant to Federal Rule of

Civil Procedure 23(a), (b)(2), and (b)(3) on behalf of the following class:

             The Nationwide Class
             All persons or entities in the United States who are current
             or former owners and/or lessees of a Class Vehicle.

      65.    Alternatively, Plaintiffs propose the following state-specific sub-

classes:

             The Alabama Class
             All persons or entities in Alabama who are current or
             former owners and/or lessees of a Class Vehicle.

             The Florida Class
             All persons or entities in Florida who are current or former
             owners and/or lessees of a Class Vehicle.

      66.    Excluded from the Class are Defendant, its affiliates, employees,

officers and directors, persons or entities that purchased the Class Vehicles for



                                           19
Case 3:19-cv-12035-RHC-APP ECF No. 1 filed 07/09/19         PageID.20    Page 20 of 40




resale, and the Judge(s) assigned to this case. Plaintiffs reserve the right to modify,

change, or expand the Class definition.

      67.    Certification of Plaintiffs’ claims for class-wide treatment is

appropriate because Plaintiffs can prove the elements of their claims on a class-wide

basis using the same evidence as would be used to prove those elements in individual

actions alleging the same claim.

      68.    This action has been brought and may be properly maintained on behalf

of each of the Classes proposed herein under Federal Rule of Civil Procedure 23.

      69.    Numerosity of the Class - Federal Rule of Civil Procedure 23(a)(1).

The members of the Class are so numerous that their individual joinder is

impracticable. Plaintiffs are informed and believe that at least tens of thousands of

Class Vehicles were sold. Inasmuch as the class members may be identified through

business records regularly maintained by Defendant and its employees and agents,

and through the media, the number and identities of class members can be

ascertained. Members of the Class can be notified of the pending action by e-mail,

mail, and supplemented by published notice, if necessary.

      70.    Commonality and Predominance - Federal Rule of Civil Procedure

23(a)(2). There are questions of law and fact common to the Class. These questions

predominate over any questions affecting only individual class members. These

common legal and factual issues include, but are not limited to:


                                          20
Case 3:19-cv-12035-RHC-APP ECF No. 1 filed 07/09/19      PageID.21   Page 21 of 40




            a. Whether Defendant engaged in the conduct alleged herein;

            b. Whether Defendant designed, advertised, marketed, distributed,

               leased, sold, or otherwise placed Class Vehicles into the stream of

               commerce in the United States;

            c. Whether Defendant designed, manufactured, marketed, distributed,

               leased, sold or otherwise placed Class Vehicles into the stream of

               commerce in the United States when it knew, or should have known,

               that the fuel-economy ratings of the Class Vehicles were false;

            d. When Defendant first learned of the false fuel-economy ratings of

               the Class Vehicles;

            e. Whether Defendant intentionally concealed from consumers the true

               fuel-economy ratings of the Class Vehicles;

            f. Whether Defendant intentionally concealed from consumers that its

               fuel economy ratings were not accurate or trustworthy;

            g. Whether Plaintiffs and the other Class members have been harmed

               by the fraud alleged herein;

            h. Whether Defendant was negligent in misrepresenting the fuel-

               economy ratings of the Class Vehicles;

            i. Whether Defendant was unjustly enriched by its deceptive practices;




                                       21
Case 3:19-cv-12035-RHC-APP ECF No. 1 filed 07/09/19          PageID.22    Page 22 of 40




             j. Whether Plaintiffs and members of the class are entitled to equitable

                relief in the form of rescission of the purchase agreement or other

                injunctive relief and, if so, in what amount.

      71.    Typicality - Federal Rule of Civil Procedure 23(a)(3). The claims of

the representative Plaintiffs are typical of the claims of each member of the Class.

Plaintiffs, like all other members of the Class, have sustained damages arising from

Defendant’s conduct as alleged herein. The representative Plaintiffs and the

members of the Class were and are similarly or identically harmed by the same

unlawful, deceptive, unfair, systematic, and pervasive pattern of misconduct

engaged in by Defendant.

      72.    Adequacy - Federal Rule of Civil Procedure 23(a)(4). The

representative Plaintiffs will fairly and adequately represent and protect the interests

of the Class members and they have retained counsel who are experienced and

competent trial lawyers in complex litigation and class action litigation. There are

no material conflicts between the claims of the representative Plaintiffs and the

members of the Class that would make class certification inappropriate. Counsel for

the Class will vigorously assert the claims of all Class members.

      73.    Superiority - Federal Rule of Civil Procedure 23(b)(3). This suit

may be maintained as a class action under Federal Rule of Civil Procedure 23(b)(3),

because questions of law and fact common to the Class predominate over the


                                          22
Case 3:19-cv-12035-RHC-APP ECF No. 1 filed 07/09/19          PageID.23     Page 23 of 40




questions affecting only individual members of the Class and a class action is

superior to other available means for the fair and efficient adjudication of this

dispute. The damages suffered by individual class members are small compared to

the burden and expense of individual prosecution of the complex and extensive

litigation needed to address Defendant’s conduct. Further, it would be virtually

impossible for the members of the Class to individually redress effectively the

wrongs done to them. Even if Class members themselves could afford such

individual litigation, the court system could not. In addition, individualized litigation

increases the delay and expense to all parties and to the court system resulting from

complex legal and factual issues of the case. Individualized litigation also presents

a potential for inconsistent or contradictory judgments. By contrast, the class action

device presents far fewer management difficulties; allows the hearing of claims

which might otherwise go unaddressed because of the relative expense of bringing

individual lawsuits; and provides the benefits of single adjudication, economies of

scale, and comprehensive supervision by a single court.

      74.    The representative Plaintiffs contemplate the eventual issuance of

notice to the proposed Class members setting forth the subject and nature of the

instant action. Upon information and belief, Defendant’s own business records and

electronic media can be utilized for the contemplated notices. To the extent that any




                                           23
Case 3:19-cv-12035-RHC-APP ECF No. 1 filed 07/09/19       PageID.24   Page 24 of 40




further notices may be required, the representative Plaintiffs would contemplate the

use of additional media and/or mailings.

VIII. CLAIMS FOR RELIEF
      A.     Claims Brought on Behalf of the Nationwide Class

                                  COUNT ONE
                Violations of the Magnuson-Moss Warranty Act
                            15 U.S.C. §§ 2301, et seq.

      75.    Plaintiffs incorporate by reference all allegations of the preceding

paragraphs as though fully set forth herein.

      76.    Plaintiffs bring this Count individually and on behalf of the members

of the Nationwide Class.

      77.    This Court has jurisdiction to decide claims brought under 15 U.S.C. §

2301 by virtue of 28 U.S.C. § 1332(a) and (d).

      78.    Plaintiffs are “consumers” within the meaning of the Magnuson-Moss

Warranty Act, 15 U.S.C. § 2301(3).

      79.    Ford is a “supplier” and “warrantor” within the meaning of the

Magnuson-Moss Warranty Act, 15 U.S.C. § (4)-(5).

      80.    The Class Vehicles are “consumer products” within the meaning of the

Magnuson-Moss Warranty Act, 15 U.S.C. § 2301(1).




                                           24
Case 3:19-cv-12035-RHC-APP ECF No. 1 filed 07/09/19         PageID.25    Page 25 of 40




      81.    15 U.S.C. § 2310(d)(1) provides a cause of action for any consumer

who is damaged by the failure of a warrantor to comply with a written or implied

warranty.

      82.    As more fully described above, in selling the Class Vehicles, Defendant

expressly warranted in advertisements that the Class Vehicles experienced fuel-

economy efficiency.

      83.    These express warranties are written warranties within the meaning of

the Magnuson-Moss Warranty Act, 15 U.S.C. § 2301(6). The Class Vehicles’

implied warranties are covered under 15 U.S.C. § 2301(7).

      84.    With respect to Plaintiffs and the other Class members’ purchases or

leases of the Class Vehicles, the terms of Ford’s express and implied warranties

became part of the basis of the bargain between the parties.

      85.    Ford breached these warranties as described in more detail above.

Without limitation, the Class Vehicles experience less mpg than represented by Ford

to their customers, the public, and regulators.

      86.    Plaintiffs and the other members of the Nationwide Class have had

sufficient direct dealings with Ford or their agents (dealerships) to establish privity

of contract between Ford, on the one hand, and Plaintiffs and other Class members,

on the other hand. Nonetheless, privity is not required here because Plaintiffs and

each of the other Class members are intended third-party beneficiaries of contracts


                                          25
Case 3:19-cv-12035-RHC-APP ECF No. 1 filed 07/09/19        PageID.26    Page 26 of 40




between the Ford or their dealers, and of their implied warranties. The dealers were

not intended to be the ultimate users of the Class Vehicles and have no rights under

the warranty agreements provided with the Class Vehicles; the warranty agreements

were designed for and intended to benefit consumers only.

      87.    Affording Ford a reasonable opportunity to cure their breach of written

warranties would be unnecessary and futile. At the time of sale or lease of each Class

Vehicle, Ford knew or should have known of the misrepresentations concerning the

Class Vehicles’ fuel economy ratings, but nonetheless failed to rectify the

misrepresentation. Under the circumstances, the remedies available under any

informal settlement procedure would be inadequate, and any requirement that

Plaintiffs or Class members resort to an informal dispute resolution procedure and/or

afford Ford a reasonable opportunity to cure its breach of warranties is excused and

thus deemed satisfied.

      88.    As a direct and proximate result of Ford’s breaches of its Limited

Warranty and the implied warranty of merchantability, Plaintiffs and the members

of the proposed Classes and Subclasses have sustained damages in an amount to be

determined at trial.

      89.    The amount in controversy of Plaintiffs’ individual claims meet or

exceeds the sum of $25. The amount in controversy of this action exceeds the sum




                                         26
Case 3:19-cv-12035-RHC-APP ECF No. 1 filed 07/09/19        PageID.27    Page 27 of 40




of $50,000, exclusive of interest and costs, computed on the basis of all claims to be

determined in this lawsuit.

      90.    Plaintiffs, individually and on behalf of the Nationwide Class, seek all

damages permitted by law, including diminution in the value of their vehicles, in an

amount to be proven at trial.

      B.     Claims Brought on Behalf of the Statewide Classes

             1.    Claims Brought on Behalf of the Alabama Class

                                  COUNT TWO
                                    Fraud

      91.    Plaintiff Ronald Dismukes and Plaintiff Jeffery Foshee (“Plaintiffs,”

for purposes of the Alabama Class’s claims) incorporates by reference all allegations

of the preceding paragraphs as though fully set forth herein.

      92.    Plaintiffs bring this Count individually and on behalf of the members

of the Class (the “Class,” for purposes of this Count).

      93.    The misrepresentations, nondisclosure, and/or concealment of material

facts made by Defendant to Plaintiffs and the members of the Class, as set forth

above, were known, or through reasonable care should have been known, by

Defendant to be false and material and were intended to mislead Plaintiffs and the

members of the Class.




                                         27
Case 3:19-cv-12035-RHC-APP ECF No. 1 filed 07/09/19         PageID.28    Page 28 of 40




      94.       Plaintiffs and the Class were actually misled and deceived and were

induced by Defendant to purchase the Class Vehicles which they would not

otherwise have purchased or would have paid substantially less for.

      95.       As a result of the conduct of Defendant, Plaintiffs and the Class

members have been damaged in an amount to be determined at trial.

                                  COUNT THREE
                             Negligent Misrepresentation

      96.       Plaintiffs incorporate by reference all allegations of the preceding

paragraphs as though fully set forth herein.

      97.       Plaintiffs bring this Count individually and on behalf of the members

of the Class.

      98.       Defendant had a duty to provide honest and accurate information to its

customers so that customers could make informed decisions on the substantial

purchase of automobiles.

      99.       Defendant specifically and expressly misrepresented material facts to

Plaintiffs and the Class members, as discussed above.

      100. Defendant knew, or in the exercise of reasonable diligence, should have

known, that the ordinary and reasonable consumer would be misled by the

Defendant’s misleading and deceptive advertisements.




                                           28
Case 3:19-cv-12035-RHC-APP ECF No. 1 filed 07/09/19        PageID.29    Page 29 of 40




        101. Plaintiffs and the Class members justifiably relied on Defendant’s

misrepresentations and have been damaged thereby in an amount to be determined

at trial.

                                 COUNT FOUR
                                Unjust Enrichment

        102. Plaintiffs incorporate by reference all allegations of the preceding

paragraphs as though fully set forth herein.

        103. Plaintiffs bring this Count individually and on behalf of the members

of the Class.

        104. Because of its wrongful acts and omissions, Defendant charged a higher

price for the Class Vehicles than the Class Vehicles’ true value and Defendant

obtained money which rightfully belongs to Plaintiffs and the members of the Class.

        105. Plaintiffs and members of the Class conferred a benefit on Defendant

by purchasing or leasing the Class Vehicles.

        106. Defendant had knowledge that this benefit was conferred upon them.

        107. Defendant has been unjustly enriched at the expense of Plaintiffs, and

its retention of this benefit under the circumstances would be inequitable.

        108. Plaintiffs seek an order requiring Defendant to make restitution to them

and the other members of the Class.




                                          29
Case 3:19-cv-12035-RHC-APP ECF No. 1 filed 07/09/19        PageID.30   Page 30 of 40




                                   COUNT FIVE
                             Breach of Implied Warranty

      109. Plaintiffs incorporate by reference all allegations of the preceding

paragraphs as though fully set forth herein.

      110. Plaintiffs bring this Count individually and on behalf of the members

of the Class.

      111. Ford is and was at all relevant times a “merchant, “seller,” and “lessor”

with respect to motor vehicles.

      112. The Class Vehicles are and were at all relevant times “goods.”

      113. A warranty that the Class Vehicles were in merchantable condition and

fit for the ordinary purpose for which vehicles are used is implied by law.

      114. These Class Vehicles, when sold or leased and at all times thereafter,

did not conform to the promise or affirmations of fact made by Ford. Specifically,

as described above, the Class Vehicles’ fuel-economy ratings did not conform to the

fuel-economy representations made by Ford.

      115.      As a direct and proximate result of Defendant’s breach of implied

warranties, Plaintiffs and the members of the Class have been damaged in an amount

to be determined at trial.




                                         30
Case 3:19-cv-12035-RHC-APP ECF No. 1 filed 07/09/19       PageID.31   Page 31 of 40




                                  COUNT SIX
                           Breach of Express Warranty

      116. Plaintiffs incorporate by reference all allegations of the preceding

paragraphs as though fully set forth herein.

      117. Plaintiffs bring this Count individually and on behalf of the members

of the Class.

      118. As more fully described above, in selling the Class Vehicles, Defendant

expressly warranted in advertisements that the Class Vehicles experienced a certain

fuel-economy efficiency.

      119. These affirmations and promises were part of the basis of the bargain

between the parties.

      120. Defendants breached these express warranties arising from their

advertisements because the fuel economy ratings for their vehicles were false.

      121. As a direct and proximate result of Defendant’s breach of express

warranties, Plaintiffs and members of the Class have been damaged in an amount to

be determined.




                                         31
Case 3:19-cv-12035-RHC-APP ECF No. 1 filed 07/09/19        PageID.32    Page 32 of 40




             2.    Claims Brought on Behalf of the Florida Class

                                COUNT SEVEN
                       Violations of the Florida Deceptive
                        And Unfair Trade Practices Act
                           Fla. Stat. §§ 502.201, et seq

      122. Plaintiff Accurate Construction Corporation (“Plaintiff,” for purposes

of the Florida Class’s claims) incorporates by reference all allegations of the

preceding paragraphs as though fully set forth herein.

      123. Plaintiff brings this claim individually and on behalf of the other

members of the Florida Class (the “Class,” for purposes of this Count).

      124. The Florida Deceptive and Unfair Trade Practices Act, F.S.A. §§

501.201, et seq., states that, “[u]nfair methods of competition, unconscionable acts

or practices, and unfair or deceptive acts or practices in the conduct of any trade or

commerce are hereby declared unlawful.”

      125. By the conduct described in detail above and incorporated herein, Ford

engaged in unfair or deceptive acts in violation of F.S.A. § 501.204.

      126. Ford’s omissions regarding the Class Vehicles fuel-economy efficiency

ratings as described above, are material facts that a reasonable person would have

considered in deciding whether or not to purchase (or to pay the same price for) the

Class Vehicles.

      127. Ford intended for Plaintiff and the other Class members to rely on its

Vehicles fuel-economy efficiency ratings.
                                         32
Case 3:19-cv-12035-RHC-APP ECF No. 1 filed 07/09/19        PageID.33    Page 33 of 40




      128. Had Ford disclosed all information regarding the fuel-economy

efficiency ratings to Plaintiff and the other Class members, Plaintiff and the other

Class members would not have purchased or leased Class Vehicles or would have

paid less to do so.

      129. Ford’s omissions deceived Plaintiff, and those same business practices

have deceived or are likely to deceive members of the consuming public and the

other members of the Class.

      130. In addition to being deceptive, the business practices of Ford were

unfair because Ford knowingly sold Plaintiff and the other Class members Class

Vehicles with false fuel-economy efficiency ratings. The injuries to Plaintiff and the

other Class members are substantial and greatly outweigh any alleged countervailing

benefit to Plaintiff and the other Class members or to competition under all of the

circumstances. Moreover, in light of Ford’s exclusive knowledge of the fuel-

economy efficiency ratings, the injury is not one that Plaintiff or the other Class

members could have reasonably avoided.

      131. As a direct and proximate result of Ford’ unfair and deceptive trade

practices, Plaintiff and the other Class members have suffered ascertainable loss and

actual damages. Plaintiff and the other Class members who purchased or leased the

Class Vehicles would not have purchased or leased the Class Vehicles, or,

alternatively, would have paid less for them had the truth about the fuel-economy


                                         33
Case 3:19-cv-12035-RHC-APP ECF No. 1 filed 07/09/19         PageID.34    Page 34 of 40




efficiency ratings had been disclosed. Plaintiff and the other Class members also

suffered diminished value of their vehicles. Plaintiff and the other Class members

are entitled to recover actual damages, attorneys’ fees and costs, and all other relief

allowed under F.S.A. §§ 501.201, et seq.

                                 COUNT EIGHT
                          Breach of Express Warranty
                         Fla. Stat. §§ 672.313 and 680.21

      132. Plaintiff incorporates by reference all allegations of the preceding

paragraphs as though fully set forth herein.

      133. Plaintiff brings this Count individually and on behalf of the other

members of the Florida Class (the “Class,” for purposes of this Count).

      134. As more fully described above, in selling the Class Vehicles, Defendant

expressly warranted in advertisements that the Class Vehicles experienced a certain

fuel-economy efficiency.

      135. These affirmations and promises were part of the basis of the bargain

between the parties.

      136. Defendants breached these express warranties arising from their

advertisements because the fuel economy ratings for their vehicles were false.

      137. As a direct and proximate result of Defendant’s breach of express

warranties, Plaintiff and members of the Class have been damaged in an amount to

be determined.


                                          34
Case 3:19-cv-12035-RHC-APP ECF No. 1 filed 07/09/19        PageID.35    Page 35 of 40




                                     COUNT NINE
                                  Fraudulent Omission

         138. Plaintiff incorporates by reference all allegations of the preceding

paragraphs as though fully set forth herein.

         139. Plaintiff brings this Count individually and on behalf of the other

members of the Florida Class (the “Class,” for purposes of this Count).

         140. Ford was aware of the false fuel-economy efficiency ratings when it

marketed and sold the Class Vehicles to Plaintiffs and the other members of the

Class.

         141. Having been aware of the false fuel-economy efficiency ratings within

the Class Vehicles and having known that Plaintiff and the other members of the

Class could not have reasonably been expected to know the fuel-economy efficiency

ratings, Ford had a duty to disclose the true fuel-economy efficiency ratings to

Plaintiff and the other members of the Class in connection with the sale or lease of

the Class Vehicles.

         142. Ford did not disclose the true fuel-economy efficiency ratings on the

Class Vehicles to Plaintiff and the other members of the Class in connection with

the sale of the Class Vehicles.

         143. For the reasons set forth above, the fuel-economy efficiency ratings on

the Class Vehicles comprises material information with respect to the sale or lease

of the Class Vehicles.
                                          35
Case 3:19-cv-12035-RHC-APP ECF No. 1 filed 07/09/19       PageID.36   Page 36 of 40




      144. In purchasing the Class Vehicles, Plaintiff and the other members of

the Class reasonably relied on Ford to disclose known fuel-economy efficiency

ratings with respect to the Class Vehicles.

      145. Had Plaintiff and the other members of the Class known of the fuel-

economy efficiency ratings, they would have not purchased the Class Vehicles or

would have paid less for the Class Vehicles.

      146. Through its omissions regarding the false fuel-economy efficiency

ratings, Ford intended to induce, and did induce, Plaintiff and the other members of

the Class to either purchase a Class Vehicle that they otherwise would not have

purchased, or pay more for a Class Vehicle than they otherwise would have paid.

      147. As a direct and proximate result of Ford’s omissions, Plaintiff and the

other members of the Class either overpaid for the Class Vehicles or would not have

purchased the Class Vehicles at all if the fuel-economy efficiency ratings had been

disclosed to them, and, therefore, have incurred damages in an amount to be

determined at trial.

                                  COUNT TEN
                                Unjust Enrichment

      148. Plaintiff incorporates by reference all allegations of the preceding

paragraphs as though fully set forth herein.

      149. Plaintiff brings this Count individually and on behalf of the other

members of the Florida Class (the “Class,” for purposes of this Count).
                                         36
Case 3:19-cv-12035-RHC-APP ECF No. 1 filed 07/09/19         PageID.37   Page 37 of 40




      150. Ford has benefitted from selling and leasing at an unjust profit Class

Vehicles that had artificially inflated prices due to Ford’s concealment of the fuel-

economy efficiency ratings, and Plaintiff and the other members of the Class have

overpaid for these vehicles.

      151. Ford has received and retained unjust benefits from Plaintiff and the

other members of the Class, and inequity has resulted.

      152. It is inequitable and unconscionable for Ford to retain these benefits.

      153. Because Ford concealed its fraud and deception, Plaintiff and the other

members of the Class were not aware of the true value concerning the Class Vehicles

and did not benefit from Ford’s misconduct.

      154. Ford knowingly accepted the unjust benefits of its wrongful conduct.

      155. As a result of Ford’s misconduct, the amount of its unjust enrichment

should be disgorged and returned to Plaintiff and the other members of the Class in

an amount to be proven at trial.

                               PRAYER FOR RELIEF

      WHEREFORE, Plaintiffs and the Class pray for judgment as follows:

      1.     For an order certifying this action as a class action;

      2.     For an order appointing Plaintiffs as representatives of the Class and

their counsel of record as Class counsel;




                                            37
Case 3:19-cv-12035-RHC-APP ECF No. 1 filed 07/09/19         PageID.38     Page 38 of 40




      3.      For an award of actual, general, special, incidental, statutory,

compensatory and consequential damages on claims as allowable and in an amount

to be proven at trial;

      4.      For an award of exemplary and punitive damages in an amount to be

proven at trial;

      5.      For attorneys’ fees and costs;

      6.      For an order enjoining the wrongful conduct alleged herein;

      7.      For interest;

      8.      For all such equitable relief and remedies as the Court deems just and

appropriate, including but not limited to, rescission; restitution; and unjust

enrichment;

      9.      For injunctive relief ordering Ford to immediately cease fuel economy

testing according to its flawed methodology;

      10.     For such other relief as the Court deems just and proper.

                              DEMAND FOR JURY TRIAL

      Plaintiffs hereby demand a jury trial for all claims so triable.

Dated: July 9, 2019                     Respectfully submitted,

                                        /s/ E. Powell Miller
                                        E. Powell Miller (P39487)
                                        Sharon S. Almonrode (P33938)
                                        William Kalas (P82113)
                                        THE MILLER LAW FIRM, P.C.
                                        950 W. University Drive, Suite 300
                                          38
Case 3:19-cv-12035-RHC-APP ECF No. 1 filed 07/09/19   PageID.39   Page 39 of 40




                                   Rochester, Michigan 48307
                                   Telephone: (248) 841-2200
                                   epm@millerlawpc.com
                                   ssa@millerlawpc.com
                                   wk@millerlawpc.com

                                   W. Daniel “Dee” Miles, III
                                   H. Clay Barnett, III
                                   Leslie L. Pescia
                                   Christopher Daniel Baldwin
                                   BEASLEY, ALLEN, CROW,
                                   METHVIN, PORTIS & MILES, P.C.
                                   272 Commerce Street
                                   Montgomery, Alabama 36104
                                   Telephone: (334)269-2343
                                   Dee.Miles@Beasleyallen.com
                                   Clay.Barnett@BeasleyAllen.com
                                   Leslie.Pescia@Beasleyallen.com
                                   Chris.Baldwin@Beasleyallen.com

                                   Adam J. Levitt
                                   John E. Tangren
                                   Adam Prom
                                   DICELLO LEVITT GUTZLER LLC
                                   Ten North Dearborn Street, Eleventh Floor
                                   Chicago, Illinois 60602
                                   Telephone: (312) 214-7900
                                   alevitt@dicellolevitt.com
                                   jtangren@dicellolevitt.com
                                   aprom@dicellolevitt.com

                                   Benjamin L. Bailey
                                   Jonathan D. Boggs
                                   BAILEY & GLASSER LLP
                                   209 Capitol Street
                                   Charleston, West Virginia 25301
                                   Telephone: (304) 345-6555
                                   bbailey@baileyglasser.com
                                   jboggs@baileyglasser.com


                                     39
Case 3:19-cv-12035-RHC-APP ECF No. 1 filed 07/09/19   PageID.40   Page 40 of 40




                                   Joseph G. Sauder
                                   Matthew D. Schelkopf
                                   Joseph B. Kenney
                                   SAUDER SCHELKOPF LLC
                                   555 Lancaster Avenue
                                   Berwyn, Pennsylvania 19312
                                   Telephone: (610) 200-0581
                                   jgs@sstriallawyers.com
                                   mds@sstriallawyers.com
                                   jbk@sstriallawyers.com

                                   L. Shane Seaborn
                                   Charles Hudson
                                   PENN & SEABORN LLC
                                   1442 Eufaula Avenue
                                   Eufaula, Alabama 36027
                                   Telephone: (334) 687-5555
                                   Shane@pennandseaborn.com
                                   Charlie@pennandseaborn.com

                                   Anthony J. Garcia
                                   AG LAW
                                   742 South Village Circle
                                   Tampa, Florida 33606
                                   Telephone: (813) 259-9555
                                   anthony@aglawinc.com

                                   Counsel for Plaintiffs and the Proposed
                                   Class




                                     40
